Case 1:20-cv-01256-RMR Document 15 Filed 05/12/20 USDC Colorado Page 1 of 19




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO


 Civil Action No.: 1:20-cv-01256


JANE DOE S.N.

 Plaintiff,

v.

DILLON COMPANIES, LLC, D/B/A KING SOOPERS.

Defendant.

___________________                 ____________ ___________________________________

                        FIRST AMENDED COMPLAINT
___________________________________________   _________________________


       COMES NOW Plaintiff JANE DOE S.N., (the “Plaintiff”), by and through counsel, The
Law Office of Steve Roberts, LLC and the Law Offices of John D. Halepaska, LLC, and
pursuant to F.R.C.P. 15(a) files her First Amended Complaint against Defendant Dillon
Companies, LLC, states and alleges as follows:

        Plaintiff's counsel conferred with Defendant's counsel prior to the filing of this Amended
Complaint, and all parties agree that by filing this Amended Complaint no additional defenses
will be available to Defendant due to the naming convention of the Defendant as named herein
differing from the naming convention for Defendant as named in the original Complaint


                            PARTIES JURISDICTION & VENUE

1.     The Plaintiff, JANE DOE S.N. a minor child, was at all times relevant to this Complaint
was and continues to be a resident of the State of Colorado.

2.     The Defendant, Dillon Companies, LLC., (the “Defendant”) at all times relevant to this
Complaint, was and continues to be a foreign corporation with its principal offices at
Hutchinson, Kansas.

3.      The Court has specific personal jurisdiction over Defendant pursuant to the Colorado’s

                                                1
Case 1:20-cv-01256-RMR Document 15 Filed 05/12/20 USDC Colorado Page 2 of 19




long-arm statute, C.R.S. § 13-1-124(a) and (b). Defendant has sufficient contact with the State of
Colorado to satisfy due process.

4.     Defendant Dillon has multiple locations of its business within the County of Boulder,
Colorado.

5.     Defendant Dillon, a foreign corporation, transacts business in Boulder, Colorado, owns
and uses real property in Boulder, Colorado, and committed a tortious act in Colorado. C.R.S. §
13-1-124(a) and (b).

6.   Plaintiff’s claims are not barred by the exclusive remedy provision of the Workers’
Compensation Act.

                                 GENERAL ALLEGATIONS

-   Relationship Between the Parties

7.      In January of 2017, the Plaintiff was hired by Defendant d/b/a King Soopers in the position
of a front-end courtesy clerk at Defendant’s King Soopers supermarket located at 9820 W.
Belleview Ave., in Littleton, County of Jefferson, Colorado (the “Store”). In January 2017,
Plaintiff was a 16-year-old minor child, 5’2” in height, and approximately 130 lbs. or less in
weight.

8.     Defendant also employed S.C., Plaintiff’s Aunt and legal guardian, at the Store during
January 2017.

9.     Defendant also employed Joel David Gould (“Gould”) as a front-end manager at the Store
in January 2017. In January 2017, Gould was a 34-year-old adult male, 6’2” in height, and
approximately 220 lbs. in weight

10.     Gould’s responsibilities as manager of Defendant’s the Store included weekly scheduling
of the working days and shifts of subordinate employees. Gould is listed as “Management” on
these weekly schedules. Defendant advertises the position of “Front-End Manager” to include a
specific essential job function:“[m]anage the scheduling of Front-end associates to provide
adequate department coverage.”

11.     Gould knew and had a casual friendship with S.C. prior to January 2017 due to their
employment at Defendant’s Store. Gould was familiar with Plaintiff and her family because of this
casual friendship with S.C.

12.     Gould first met Plaintiff prior to her employment at Defendant’s Store through his
attendance at casual social gatherings which took place at S.C.’s residence, where Plaintiff also
lived. Gould drank alcohol with Plaintiff’s uncle at these gatherings on multiple occasions.
Plaintiff’s initial impression of Gould was that he was a “good guy,” friendly, and harmless.

                                                2
Case 1:20-cv-01256-RMR Document 15 Filed 05/12/20 USDC Colorado Page 3 of 19




13.    Plaintiff was unaware of the possibility that her impression of Gould could be a total
misconception such that she was unaware Gould was in reality a violent, deviant, and deceptive
sexual predator.

-   Gould’s abuse of power as manager to intentionally harm plaintiff through scheduling

14.    Defendant, as a corporation, acts through “managers” who control corporate actions and
operations.

15.    Gould, acting in the course and scope of his employment as a manager, created vital and
necessary work schedules for front-end employees. The work schedules Gould created were for
the benefit of Defendant. Through scheduling employees, Gould created and acted upon
opportunities to intentionally harm Plaintiff S.N.

16.      Toward the end of the summer of 2017, Gould’s behavior towards Plaintiff S.N. changed
substantially during her shifts at the Store. Gould began exhibiting inappropriate behavior that
caused Plaintiff to be uncomfortable. This included, without limitation: Gould standing
uncomfortably close behind Plaintiff; brushing his body against Plaintiff; “cat calling” at Plaintiff;
and, verbally commenting on Plaintiff’s physical appearance, hair, and clothing in an inappropriate
manner. Gould also said things toward Plaintiff in a quiet tone of voice inaudible to Plaintiff and
when Plaintiff asked Gould to repeat himself, he refused to restate his words and told Plaintiff it
was “nothing.” Further, Gould would often call for Plaintiff to come to the front of the Store if
Plaintiff was working in another area.

17.    At or around the same time as Gould’s behavior toward Plaintiff S.N. changed, Gould
began to schedule Plaintiff and S.C. to work different shifts such that their working hours did not
overlap. For instance, Gould scheduled S.C. to work morning shifts beginning as early as 6:30 a.m.
or 7:00 a.m. and scheduled Plaintiff to work night shifts typically ending at 11:00 p.m.

18.      Gould frequently scheduled no other front-end courtesy clerk or front-end floor supervisor
to work past 10:00 p.m. on days he scheduled Plaintiff to work as front-end courtesy clerk until
11:00 p.m. On days when Plaintiff was not scheduled to work, Gould routinely scheduled his own
shifts to end before 11:00 p.m. That is, Gould scheduled his shifts to end at 11:00 p.m. only when
he also scheduled Plaintiff’s shifts to end at 11:00 p.m.

19.     Gould thus routinely used his authority as manager to create a one-hour window in which
no other employee would be in the immediate vicinity of Plaintiff at the Store. Gould knew it was
likely few customers would be present in the store during this late hour. Further, Gould would
often insist that Plaintiff accompany him to his car in the parking lot during their final break while
working their scheduled shifts. These break sessions would further allow Gould to put Plaintiff
under his control. Gould would sit in the car and stare at Plaintiff without saying a word. Plaintiff
states she felt uncomfortable during these times but did not know what to do. Gould thus used his
authority as manager to create frequent opportunities to be alone with Plaintiff at the Store and to

                                                  3
Case 1:20-cv-01256-RMR Document 15 Filed 05/12/20 USDC Colorado Page 4 of 19




engage in inappropriate interactions with Plaintiff during working hours without any witnesses.

20.     Gould knew S.C. typically drove Plaintiff S.N. to and from the Store for Plaintiff’s
scheduled shifts. Gould further knew that scheduling the shifts of Plaintiff and S.C. at times which
did not overlap would cause Plaintiff to be in need of alternative transportation to the Store. Gould
then volunteered and insisted on personally driving Plaintiff to the Store for her scheduled shifts.

21.      Gould also knew that scheduling Plaintiff S.N.’s shifts to end at 11:00 p.m. and S.C.’s
shifts to begin at 6:30 a.m. or 7:00 a.m. would make it impractical for S.C. to drive Plaintiff home
after Plaintiff’s shifts. Gould thus used his authority as manager to schedule employee shifts in a
manner that allowed him frequent opportunity to volunteer and insist on driving Plaintiff home
after her shifts ended.

22.     Defendant knew that Plaintiff S.N. shared the same residence as S.C. and that S.C. was
Plaintiff’s legal guardian. However, Defendant never questioned or investigated why Gould
routinely scheduled S.C. and Plaintiff for shifts which would cause them to be unable to arrive at
or leave the Store together. Defendant also never questioned or investigated why Gould routinely
scheduled shifts such that he and Plaintiff would be the only employees working in the front end
of the Store from 10:00 p.m. to 11:00 p.m.

-   Gould’s initial rape of Plaintiff

23.     One evening on or around August 2017, Gould offered to drive Plaintiff S.N. home after
her shift. During this ride, Plaintiff’s attention focused on her smart phone. Plaintiff presumed
Gould was driving her home and did not pay attention to the route Gould drove. It was dark outside
due to the time Plaintiff’s scheduled shift ended. During the ride, Plaintiff looked up to her
surroundings when Gould’s vehicle came to a stop. Plaintiff and realized Gould took a different
route than he had in the past. Plaintiff realized she was unfamiliar with the location and did not
know where Gould had taken her. Plaintiff felt that something was wrong because of the way
Gould had been acting toward her at work.

24.     Gould proceeded to order Plaintiff S.N. to exit the vehicle and follow him. Gould
threatened Plaintiff and her family with violence if she did not comply with his orders. Plaintiff
then followed Gould’s orders because she was terrified by Gould’s threats of violence, aggressive
demeanor and unclear intentions. Plaintiff knew Gould had a volatile temper as she was previously
warned of the same by S.C., who learned of Gould’s temper through their employment at the Store.

25.     Gould led Plaintiff to a park-type area. Gould proceeded to violently pull Plaintiff’s pants
and underwear down, force her to bend over, and forcefully penetrate her genitals with his penis.
Gould violently and forcefully raped Plaintiff, causing her to bleed from her genitals. After Gould
stopped penetrating Plaintiff, she was terrified, traumatized, and in extreme pain. Gould then
threatened to hurt Plaintiff and harm and kill Plaintiff’s family, including S.C. if Plaintiff told
anyone about the rape. Plaintiff believed Gould’s threats and became concerned for her family’s
safety more than her own.

                                                 4
Case 1:20-cv-01256-RMR Document 15 Filed 05/12/20 USDC Colorado Page 5 of 19




26.     Plaintiff S.N. had never engaged in sexual intercourse prior to when Gould raped her. In
fact, Plaintiff intended to abstain from sexual intercourse prior to marriage.

-     Gould’s continued threats of violence, abuses of power, and rapes of Plaintiff

27.    For approximately six months following this rape, Gould constantly terrorized Plaintiff
S.N. with threats of violence as he engaged in repeated acts of sexual abuse. Gould repeatedly
forced Plaintiff to suffer violent and nonconsensual sexual intercourse, sexual contact, and sexual
harassment. Plaintiff did not inform anyone of Gould’s actions during this approximately six-
month period due to her fear of Gould and his threats against her and her family.

28.    Gould continued to schedule the Plaintiff S.N. in such a fashion as to need a ride home.
Gould continuously raped the Plaintiff during these months. Plaintiff came to know when she
would be raped next by looking at the schedule. Plaintiff, knowing when she was going to be raped,
began taking alcohol to work to drink at her last “break” before getting off work. She did so
because the alcohol made the rape less painful.

29.     Gould continued to perform his job—including scheduling employee shifts—for the
benefit of the Defendant while simultaneously isolating Plaintiff, his victim. Defendant derived a
benefit from Gould’s actions in that the schedules Gould created aimed to ensure adequate
employee coverage in the front-end department at all times.

30.     During this time frame, Gould both took photographs of Plaintiff S.N.’s naked body and
coerced Plaintiff to photograph and send him pictures of her naked body. Plaintiff was a minor
child at all times and these photographs amount to child pornography.

31.     Plaintiff S.N. was unsure and conflicted about how to address Gould’s unwanted,
inappropriate, threatening and abusive behavior. On one hand, she knew Joel was older than her
and his employment by Defendant in a trusted position of authority as Plaintiff’s boss and manager
caused her to feel compelled to listen to Gould and follow his instructions. On the other hand,
Plaintiff knew Gould’s actions were wrong and thus did not want to follow his instructions.

-     S.C.’s confrontation of Gould and Plaintiff’s reporting of his behavior and actions

32.    S.C., noting a distinct change in Plaintiff S.N., began complaining to the Store’s
management about her daughter’s late nights. S.C. initially believed that the Plaintiff’s drastic
appearance and behavioral changes were due to a lack of sleep, as Plaintiff often worked until
11:00 p.m. while beginning her junior year in high school.

33.    Despite S.C.’s attempts to have Plaintiff’ S.N.’s work schedule changed, Gould continued
to schedule the Plaintiff in a manner that allowed him to be alone with Plaintiff and victimize her.

34.      Gould at times became visibly angry when S.C. showed up to the Store to take Plaintiff

                                                 5
Case 1:20-cv-01256-RMR Document 15 Filed 05/12/20 USDC Colorado Page 6 of 19




home after her shifts. On one occasion, Gould threw his cellphone down an aisle at the Store out
of anger when S.C. arrived to take Plaintiff home.

35.      One night in particular, Gould brought Plaintiff S.N. home exceptionally late following her
shift at the Store—approximately midnight or later. S.C. was very concerned by Gould dropping
Plaintiff off at this late hour because she knew Plaintiff’s work schedule and the amount of time
required to drive to her home from the Store. S.C. confronted Gould about the issue via text
messages and/or phone calls. Plaintiff does not know how Gould explained himself, but as
suddenly as the sexual abuse started, after this incident, it stopped. Also at this time, S.C. and
Plaintiff’s uncle ensured that the Plaintiff had a ride home from her shifts at the Store, and that she
did not ride home with Gould.

36.     Over approximately the next five months, Gould would, from time to time, come to
Plaintiff S.N.’s house to visit S.C. and Plaintiff’s uncle. Plaintiff was thereby often reminded about
the consequences threatened by Gould should she ever tell anyone about his actions. Plaintiff lived
in constant fear of being hurt or killed; her family being hurt or killed; being raped again; and/or
worse actions.

37.     Finally, Plaintiff S.N. could not bear the horrendous suffering any longer and tearfully
confided in her sister. Plaintiff’s decision was largely due to her knowledge that Gould had been
texting her aunt seeking to go out with her for drinks. Knowing Gould as she unfortunately did,
Plaintiff could not stay silent, believing that S.C. would be the next victim.

38.    In approximately late August 2018, in an act of great courage, Plaintiff S.N. finally
informed her family of Gould’s rapes and abuses of power as manager.

39.   On or about August 31, 2018, S.C. informed the Jefferson County Sheriff’s Office of
Gould’s criminal activity–approximately one year after Plaintiff S.N. was raped for the first time.

-   Defendant’s knowledge and/or disregard of Gould’s behavior and actions

40.     Gould’s purposefully deviant scheduling, rides home and inappropriate behavior toward
Plaintiff was known to others in management who declined to take any action. The facts and
circumstances evidencing Gould’s impropriety were deliberately ignored by management
including, without limitation, that Gould, a 34-year-old man, routinely scheduled Plaintiff to work
until 11:00 p.m., scheduled his own shifts to end at 11:00 p.m. only on days when Plaintiff’s shifts
ended at the same time, scheduled other employees’ shifts so that only he and Plaintiff were in the
front end of the Store from 10:00 p.m. to 11:00 p.m., and routinely drove a 16-year-old minor child
home late at night.

41.    Defendant knew or should have known that Gould had sexual relations with customers
and/or employees of King Soopers for reasons including but not limited to the knowledge of the
same by other managers employed by Defendant at the Store. It was known that Defendant
engaged in sexual intercourse with a customer of the Store, and Defendant himself admitted the

                                                  6
Case 1:20-cv-01256-RMR Document 15 Filed 05/12/20 USDC Colorado Page 7 of 19




same to the Jefferson County Sheriff Office.

42.     Defendant knew or should have known that Gould’s behavior, words and actions toward
Plaintiff at the Store were inappropriate—with Gould in a position Plaintiff’s superior and an adult,
and Plaintiff in a position as his subordinate and a minor child—for reasons including, but not
limited to, the knowledge of other employees of Defendant such as Plaintiff’s immediate
supervisor Selina Valderez who, noticing that Gould frequently called Plaintiff in particular to the
front of the store during her shifts, inquired of Plaintiff why Gould so behaved.

43.     Defendant knew or should have known that Plaintiff was fearful of Gould for reasons
including but not limited to the knowledge of a manager employed by Defendant at the Store who
witnessed Plaintiff hide in order to avoid Gould after she was informed that Gould would soon be
in the same area of the Store as her.

44.     Defendant knew or should have known that Plaintiff was engaging in non-consensual
sexual intercourse for reasons including, but not limited to, that Plaintiff informed her immediate
supervisor—Defendant’s employee—that Plaintiff needed to take a pregnancy test because she
had an accident.

45.     Defendant knew or should have known that Gould was engaging in inappropriate behavior
toward Plaintiff during the course of their employment at Defendant’s store for reasons including,
but not limited to, Gould routinely scheduling himself and Plaintiff to be the only employees in
the front end of the store from 10:00 p.m. to 11:00 p.m. and Gould not scheduling himself to work
until 11:00 p.m. on days when Plaintiff was not scheduled to not work.

      -   Defendant’s violation of its publicly stated policies and voluntary duties

46.     Defendant publishes a “Business Ethics Policy” and makes this document available to the
public. This document includes “The Dillon Co. Policy Concerning Sexual Harassment And
       1

Other Forms of Harassment” (the “Sexual Harassment Policy”).

47.     Plaintiff at no time during her employment with Defendant had been given, told about, or
trained about any ethics or sexual harassment policy.

48.       The Sexual Harassment Policy states, in relevant part:

          The Dillon Co. is committed to a workplace free from unlawful discrimination,
          which includes sexual harassment and other forms of harassment because of one's
          race, color, religion, gender, national origin, age, disability, sexual orientation, or
          gender identity.


1
 Exhibit 1, The Dillon Co. Policy on Business Ethics, retrieved March 3, 2020, available at
https://www.theDillonco.com/wp-content/uploads/2017/09/business-ethics-policy.pdf

                                                        7
Case 1:20-cv-01256-RMR Document 15 Filed 05/12/20 USDC Colorado Page 8 of 19




      Any form of harassment undermines the company's insistence upon associate
      integrity, and is considered serious misconduct. No associate, either male or female,
      should be subjected to offensive conduct or innuendo, either verbal or physical, from
      co-workers, supervisors, customers or vendors.

      All associates have a responsibility to maintain the workplace free of harassment
      and to report such misconduct when it occurs, just as any form of unlawful
      discrimination should be reported.

      Proven sexual harassment, or harassment because of an individual's race, color,
      religion, gender, national origin, age, disability, sexual orientation, or gender
      identity, will result in discipline up to and including discharge from
      employment.

      Sexual harassment is defined as: Unwelcome sexual advances, requests for sexual
      favors, or other verbal or physical conduct if (1) submission to such conduct is
      made either explicitly or implicitly a term or condition of an individual's
      employment, (2) submission to or rejection of such conduct by an individual is used
      as the basis for employment decisions affecting such individual, or (3) such conduct
      has the purpose or effect of substantially interfering with an individual's work
      performance or creating an intimidating, hostile, or offensive working
      environment.

      Examples of sexual harassment include the following:

              conditioning promotion, demotion, performance evaluations and the like
               upon submission to sexual favors;
               touching that is unwanted, uninvited or offensive;
               displaying sexually suggestive or explicit material, pictures or cartoons;
               relating sexually suggestive or explicit stories or "jokes;" and
               making sexually suggestive or explicit gestures.
       [. . .]
       All claims of harassment will be investigated promptly and will be handled
       professionally and as confidentially as circumstances permit. Your further
       participation in the investigation may be necessary, and you will be informed of the
       outcome.

Id. at 15-17 (emphasis added).

49.     Defendant failed to follow the procedures outlined in the Sexual Harassment Policy.
Defendant never investigated Gould’s behavior, words and actions toward Plaintiff S.N. Defendant
never checked on Plaintiff, never investigated why she was fearful of Gould, and never inquired
into Plaintiff’s wellbeing or safety. In fact, Defendant took no action aimed to obtain additional


                                                8
Case 1:20-cv-01256-RMR Document 15 Filed 05/12/20 USDC Colorado Page 9 of 19




information about Gould’s relationship with Plaintiff in the workplace or outside of it.

50.     Upon receiving notice and/or complaints of Gould’s scheduling and concerns related to his
relationship with Plaintiff S.N.—which occurred close in time to when S.C. confronted Gould
about brining Plaintiff home late—Defendant did not reprimand or discipline Gould, and did not
seek to investigate this information further.

51.    On or about May 20, 2018, Defendant responded by reassigning Gould to a different King
Soopers store in a similar position as manager. Defendant thereby deliberately, knowingly,
recklessly and/or negligently endangered any number of additional young female employees.

52.     Defendant’s actions in transferring Gould to another store without any demotion or other
reprisal does not constitute the “discipline up to and including discharge from employment”
contemplated by the Sexual Harassment Policy. Rather, Defendant’s lack of any serious
repercussions to Gould shows Defendant did not view or treat Gould’s behavior as “serious
misconduct,” which Defendant proclaims any form of harassment to be in the Sexual Harassment
Policy. See id.

-   Conspiracy to conceal Gould’s behavior and actions Defendant’s management and
    employees’

53.     In transferring Gould to another store, Defendant acted to conceal Gould’s actions toward
Plaintiff including use of his scheduling duties as a manager to isolate Plaintiff S.N. during
scheduled shifts in the Store and thereby create opportunities for him to sexually harass her,
sequester her by insisting on driving her home, and rape her.

54.     On or about September 28, 2018, the Jefferson County Sheriff Office contacted Ken Heck,
Defendant’s manager of the Store via telephone to inquire about the transfer of Gould to a different
King Soopers store. Heck stated that S.C. spoke to him about the situation involving Gould and
Plaintiff prior to receiving the phone call. Heck stated that Gould was transferred because of
performance issues including a poor demeanor with the employees he supervised. Heck claimed
Gould was unfriendly and abrupt with employees. Heck claimed that Defendant’s employee Chad
Kennedy had observed this behavior.

55.    On or about October 4, 2018, Gould was arrested for the crimes of Sexual Assault on a
Child by One in a Position of Trust and Sexual Assault.

56.     On or about October 4, 2018, Gould was interviewed by the Jefferson County Sherriff
Office. Gould claimed during this interview that he was transferred to a different King Soopers
store when he returned from a vacation in approximately April 2018. Gould claimed he was
transferred because Chad Kennedy and another assistant manager asked that he be transferred.

57.     At some point following his first rape of Plaintiff, Gould informed a therapist of his
relationship with Plaintiff but may not have disclosed Plaintiff’s name or age. Upon information

                                                 9
Case 1:20-cv-01256-RMR Document 15 Filed 05/12/20 USDC Colorado Page 10 of 19




 and belief, Gould also discussed with this therapist his employment with Defendant and his transfer
 to another King Soopers store.

                    FIRST CLAIMS FOR RELIEF - INDIVIDUAL RAPES
                         (Vicarious Liability - Respondeat Superior)

 58.    Plaintiff hereby incorporates Paragraphs 1 – 54 above as though fully set forth herein.

 59.    As discussed more fully above, Gould’s managerial duties involved creating employee
 work schedules which is a legitimate duty within the scope of Gould’s employment.

 60.     During the time period discussed herein, the Plaintiff was raped 20 to 50 times. Therefore,
 the Plaintiff asserts a separate cause of action under this theory for each rape as separate and
 distinct wrongful events.

 61.      Gould, acting on behalf of and in his capacity as a manager for Defendant, scheduled the
 Plaintiff’s shifts in a manner that isolated Plaintiff with Gould during her scheduled shifts at the
 Store and thereby left Plaintiff vulnerable to inappropriate workplace conduct and to sexual
 assault.

 62.     Gould used his power and authority as a manager of Defendant to create a situation which
 provided him opportunities to drive Plaintiff home following her shifts at the Store. In doing so,
 Gould served to accommodate the work schedules of the front end employees. This was a required
 and essential duty of Gould in his employment with Defendant in order to ensure adequate
 employee coverage at the front end of the Store, as necessary to the operation of the Store, and
 thus serving to benefit Defendant.

 63.     Gould’s assaults on Plaintiff S.N. were conducted during such periods which were
 incidental to the legitimate work assigned to him; namely, creating the work schedule to ensure
 sufficient staffing for the Store. Gould facilitated Store staffing (and his depraved sexual
 behaviors) by personally driving the Plaintiff home subsequent to her shift.

 64.     Moreover, Gould’s mixture of actions within the course and scope of his employment with
 patent criminal activity was both known and condoned, or at the very least willfully ignored, by
 other management employed by Defendant.

 65.   As such, Defendants conduct was attended by circumstances of fraud, malice and/or willful
 and wanton misconduct within the meaning of C.R.S. § 13-21-102

 66.    For these reasons, the Defendant is vicariously liable for the actions of its former manager,
 Gould, in an amount to be proven at trial for each of her rapes.

                   SECOND CLAIM FOR RELIEF - INDIVIDUAL RAPES
              (Intentional Infliction of Emotional Distress - Outrageous Conduct)

                                                 10
Case 1:20-cv-01256-RMR Document 15 Filed 05/12/20 USDC Colorado Page 11 of 19




 67.    Plaintiff hereby incorporates Paragraphs 1 – 63 above as though fully set forth herein.

 68.     During the time period discussed herein, the Plaintiff was raped 20 to 50 times. Therefore,
 the Plaintiff asserts a separate cause of action under this theory for each rape as separate and
 distinct wrongful events.

 69.   It is self-evident that the Defendant, through the actions and inactions of its managers,
 engaged in extreme and outrageous conduct.

 70.     Defendant, through the actions and inactions of its managers, was plainly in a position of
 authority over Plaintiff S.N. and controlled all aspects of her employment.

 71.     Defendant, through the actions and inactions of its managers, had actual knowledge that
 Plaintiff S.N., due to her young age and impressionable nature, was peculiarly susceptible to
 emotional distress. Moreover, as the abuse continued, she became even MORE susceptible to the
 emotional distress which her employment by Defendant enabled and/or caused.

 72.     The Defendant's conduct towards Plaintiff S.N., through the actions and inactions of
 management and as discussed above, is so outrageous in character, and so extreme in degree, as to
 go beyond all possible bounds of decency, and must be regarded as atrocious, and utterly
 intolerable in a civilized community.

 73.   The Defendant’s conduct towards Plaintiff S.N., through the actions and inactions of
 management and as discussed above, was done with the specific intent to cause the Plaintiff severe
 emotional distress.

 74.    The Defendant’s conduct towards the Plaintiff, through the actions and inactions of
 management and as discussed above, did in fact cause the Plaintiff severe emotional distress, the
 value of which will be proven at trial for each rape.

                    THIRD CLAIM FOR RELIEF - INDIVIDUAL RAPES
                    (Negligent Hiring, Training, Supervision and Retention)

 75.    Plaintiff hereby incorporates Paragraphs 1 – 71 above as though fully set forth herein.

 76.     Conversely and pleaded only in the alternative, should Gould’s conduct be deemed to be
 “outside the course and scope” of his employment, Defendant is liable to the Plaintiff for, among
 other things: failing to enforce company policy prohibiting fraternization between management
 and staff; failing to adequately investigate Gould prior to hiring; failing to adequately supervise
 Gould upon actual notice that he was abusing his power as a manager with respect to the Plaintiff;
 failing to properly supervise Gould upon actual notice that he was violating policies and
 procedures pertaining to fraternization and interaction with minors; failing to adequately train
 management as it pertains to the aforementioned policies and procedures; and, retaining Gould

                                                 11
Case 1:20-cv-01256-RMR Document 15 Filed 05/12/20 USDC Colorado Page 12 of 19




 upon actual notice that he had inappropriate sexual relationships with other young female
 employees which, upon information and belief, occurred prior to the incidents complained of
 herein.

 77.     Defendant owed Plaintiff S.N., a minor child and subordinate employee, a duty of care as
 to at least all items delineated in Paragraph 65, above, though Paragraph 65 is not in any way
 meant to be exclusive or exhaustive. That is, Defendant owed Plaintiff a duty to prevent her from
 being secluded, assaulted, and raped by an adult male employee, much less her manager, including
 a duty for Defendant to act upon its knowledge to provide Plaintiff a work environment which did
 not enable or create opportunity for an adult male management employee to commit these actions.

 78.    Defendant repeatedly breached at least each and every duty owed the Plaintiff as delineated
 in Paragraph 65, above.

 79.     During the time period discussed herein, the Plaintiff was raped 20 to 50 times. Therefore,
 the Plaintiff asserts a separate cause of action under this theory for each rape as separate and
 distinct wrongful events.

 80.     Gould’s wrongful acts toward Plaintiff were so connected with his employment at the Store
 in time and place such that Defendant knew or should have known that harm may result from
 Gould’s conduct. Defendant knew or should have known that Gould’s conduct posed a foreseeable
 risk of harm to Plaintiff in particular—a minor child.

 81.     Defendant had the opportunity to control and/or prevent Gould’s conduct in ways
 including, but not limited to: requiring alternative scheduling that did not place Gould and Plaintiff
 S.N. as the only front-end employees scheduled to work form 10:00 p.m. to 11:00 p.m.;
 investigating Gould’s suspicious behavior in his scheduling of Plaintiff; and/or, by counseling,
 disciplining or warning Gould in any fashion regarding his inappropriate behavior toward
 Plaintiff—his subordinate and a minor child.

 82.    Defendant Dillon knew or should have known that Defendant Gould was engaging in
 conduct which was outrageous, negligent, and Defendant Dillon owed a duty of supervision of
 said Gould, to the public and to Plaintiff S.N., and breached said duty, causing the injuries and
 damages set forth above.

 83.     Defendant’s failure to take reasonable steps to exercise control over Gould’s conduct
 directly resulted in and contributed to Gould’s continual sexual harassment, sexual assault and/or
 rapes of Plaintiff S.N.

 84.     As a direct and proximate cause of the aforementioned breaches by Defendant of its duties,
 the Plaintiff has suffered damages in an amount to be proven at trial.

                                 FOURTH CLAIM FOR RELIEF
                                      (Civil Conspiracy)

                                                  12
Case 1:20-cv-01256-RMR Document 15 Filed 05/12/20 USDC Colorado Page 13 of 19




 85.    Plaintiff hereby incorporates Paragraphs 1 – 81 above as though fully set forth herein.

 86.   Defendant, through its employees and managers including but not limited to Gould, Ken
 Heck, Chad Kennedy, Eric Moden, and other unidentified employees and/or management of
 Defendant who ordered Gould transferred to another King Soopers store, (the “Conspirators”)
 combined to engage in a civil conspiracy that was furthered by overt acts.

 87.     The Conspirators acted in concert to conceal from Plaintiff S.N., Plaintiff’s fellow
 employees, the police and/or the public-at-large, generally and without limitation: (i) Defendant’s
 complicity, knowledge and/or awareness of Gould’s inappropriate workplace behavior toward
 Plaintiff and conduct toward Plaintiff including sexual harassment, sexual assault, or rape; and/or
 (ii) Gould’s use of his authority and essential duties as manager to isolate Plaintiff in the
 workplace, engage in inappropriate workplace conduct with a minor child, and create the
 opportunity to commit crimes against Plaintiff (the “Conspiracy”).

 88.     Defendant and its employee Conspirators agreed to and participated in the Conspiracy to
 act for the benefit of Defendant, including without limitation as to benefit Defendants’ continued
 business operations and public relations. The Conspirators’ only individual benefit from the
 Conspiracy was in their capacity as individual employees of Defendant.

 89.     The Conspirators committed overt acts in furtherance of the Conspiracy including but not
 limited to:

            a. Ken Heck stating to the Jefferson County Sheriff’s Office that Gould was
               transferred to another King Soopers store due to performance issues including an
               unfriendly demeanor that Defendant’s employee Chad Kennedy witnessed;
            b. Gould stating to the Jefferson County Sheriff’s Office that he was transferred to
               another King Soopers store because Chad Kennedy and another manager did not
               like him;
            c. Defendant, through unclear employees/management, ordering Gould transferred to
               another King Soopers store after becoming aware of Gould’s inappropriate and
               illegal conduct;
            d. Creating false documentation that failed to reflect the actual reasons for Defendant
               ordering Gould’s transfer to another King Sooper’s store;
            e. Refusing or neglecting to follow the terms of Defendant’s Sexual Harassment
               Policy; and/or,
            f. Other acts designed to conceal from discovery by Defendant’s employees and the
               general public the inappropriate and illegal behavior and actions of Gould in the
               workplace.

 90.    Defendant and its employee Conspirators, and each and every one of them, agreed and/or
 combined to engage in a civil conspiracy to commit the Conspiracy including the unlawful acts
 as described in this Complaint.

                                                 13
Case 1:20-cv-01256-RMR Document 15 Filed 05/12/20 USDC Colorado Page 14 of 19




 91.    Defendant and its employee Conspirators, and each and every one of them, combined to
 engage in the Conspiracy of which the principal element was to inflict wrongs against and/or injury
 on Plaintiff S.N. and the public-at-large as described in this Complaint.

 92.    Defendant and its employee Conspirators, each and every one of them, understood,
 accepted, and/or explicitly and/or implicitly agreed to the general objectives of the schemes
 underlying the Conspiracy—to inflict the wrongs against and/or injury on Plaintiff S.N. and the
 public-at-large as described in this Complaint.

 93.     Defendant and its employee Conspirators, each and every one of them, acquired, possessed,
 and maintained a general knowledge of the Conspiracy’s objectives to inflict the wrongs against
 and/or injury on Plaintiff S.N. and the public-at-large as described in this Complaint.

 94.     Defendant and its employee Conspirators, each and every one of them, combined to engage
 in the Conspiracy, a scheme that was intended to and did violate the law, and which concealed and
 secreted their schemes.

 95.     Defendant and its employee Conspirators, each and every one of them, combined to engage
 in a scheme that was intended to violate the rights of Plaintiff S.N.

 96.     Defendant and its employee Conspirators, each and every one of them, combined to engage
 in a scheme that was intended to violate the rights of the public-at-large.

 97.    Defendant and its employee Conspirators are liable jointly and severally for all damages
 suffered by Plaintiff S.N. as a result of their conspiracy.

 98.      In committing the acts described above, defendants acted with malice toward Plaintiff S.N.
 and the public-at-large, and Plaintiff is entitled to recover damages in such amount to be proven at
 trial as will sufficiently punish Defendant for its willful and malicious conduct and as will serve
 as an example to prevent a repetition of such conduct in the future.

                                  FIFTH CLAIM FOR RELIEF
                                   (Breach of Fiduciary Duty)

 99.    Plaintiff hereby incorporates Paragraphs 1 – 95 above as though fully set forth herein.

 100. Defendant, as Plaintiff S.N.’s and superior in control of all aspects of her employment,
 voluntarily undertook to act primarily for the benefit of its employees who are allegedly subject to
 sexual harassment in their employment with Defendant. Defendant described and memorialized
 its undertaking of this duty by publishing its Code of Business Ethics containing its Sexual
 Harassment Polity.

 101. Defendant’s publication in its Sexual Harassment Policy of its policy and procedures for
 investigation and handling of alleged sexual harassment against employees caused Defendant to
 be in a position of trust in its employer-employee relationship with Plaintiff S.N. In particular,

                                                 14
Case 1:20-cv-01256-RMR Document 15 Filed 05/12/20 USDC Colorado Page 15 of 19




 Defendant was in a position of trust as to investigating and addressing Gould’s sexual harassment
 of Plaintiff.

 102. Defendant’s Sexual Harassment Policy provided assurances to Defendant’s inferior
 employees, including Plaintiff S.N., that such policies and procedures would be followed. This
 included Defendant proclaiming to Plaintiff that harassment “serious misconduct”; claiming to
 Plaintiff that “all claims of harassment will be investigated promptly and will be handled
 professionally and as confidentially as circumstances permit”; and claiming to Plaintiff that no
 reprisals or retaliation would take place against employees participating in an investigation of
 alleged harassment. See Ex. 1 at 15-17.

 103. The language of Defendant’s Sexual Harassment Policy is unequivocal in placing the
 interests of the employee allegedly subject to harassment above all other interests, and in
 Defendant thus acting for the benefit of said employee when following the Sexual Harassment
 Policy’s stated policies and procedures. Defendant’s Sexual Harassment Policy neither states nor
 establishes that Defendant will act in the interest or for the benefit of any employees apart from
 the employee allegedly subject to harassment. Defendant’s Sexual Harassment Policy further does
 not state or establish Defendant will act to benefit the interests of Defendant itself while following
 its policies and procedures.

 104. Defendant undertook the duty established by its Sexual Harassment Policy, according to
 its terms, at the time such alleged harassment became known to Defendant. That is, Defendant’s
 awareness of any claimed sexual harassment of one of Defendant’s employees triggered
 Defendant’s duty to act for the best interests of the employee allegedly subject to harassment.

 105. Defendant’s Sexual Harassment Policy caused Defendant to be under a duty to act for
 S.N.’s benefit in investigating and handling any claimed sexual harassment against S.N. by Gould
 at the time Defendant first knew, or should have first known, of any harassment of S.N.

 106. During the course of Gould’s employment at the Store, Defendant knew and/or should have
 known that Gould engaged in inappropriate behavior toward Plaintiff S.N. in a manner which
 amounted to “sexual harassment” as defined in Defendant’s Sexual Harassment Policy. Defendant
 knew or should have so known of Gould’s conduct at a time prior to S.C. reporting Gould’s
 behavior to Defendant’s management in approximately May 2018, but certainly no later than when
 such reporting by S.C. took place.

 107. Defendant acted in violation of this fiduciary duty by failing to act in the best interest of
 Plaintiff S.N. and/or acting in a manner contrary to S.N.’s best interest in ways including, but not
 limited to:

            a. Committing all tortious acts described in Counts I to V herein;
            b. Failing to perform an adequate investigation into the claimed sexual harassment
               of S.N. in accordance with the terms of Defendant’s Sexual Harassment Policy;
            c. Failing to interview actual and/or potential witnesses to obtain more information;
            d. Failing to interview S.N. and/or S.C. to obtain more information;

                                                  15
Case 1:20-cv-01256-RMR Document 15 Filed 05/12/20 USDC Colorado Page 16 of 19




           e.   Failing to report the results of its investigation internally;
           f.   Failing to treat Gould’s words and actions as “serious misconduct”;
           g.   Failing to report the results of its investigation to police authorities;
           h.   Failing to discipline Gould whatsoever;
           i.   Failing to create an investigative file as to Gould’s words and actions;
           j.   Transferring Gould to work at another King Soopers location in the same or similar
                position upon S.C. reporting Gould’s actions;
           k.   Failing to enact further discipline upon Gould following his transfer to another store
                on or about May 20, 2018 through Gould’s arrest on or about October 4, 2018;
           l.   Continuing to employ and pay Gould wages and provide him benefits for
                approximately a minimum of five (5) months following S.C.’s reporting of Gould’s
                conduct and Defendant’s transfer of Gould to another location, all while Defendant
                failed to investigate Gould further;
           m.   Making false statements to police investigators about the reasons for Gould’s
                transfer to another location and/or Defendant’s knowledge of Gould’s conduct;
           n.   Failing to provide S.N. a workplace free of harassment;
           o.   Investigating and handling Gould’s known and/or reported words and actions
                toward S.N. in a manner that aimed to maximize Defendant’s own benefit without
                regard to any detriment to S.N., S.C., its other employees or the public at large;
           p.   Engaging in reprisals and/or retaliation against S.C. multiple times following her
                reporting of Gould’s behavior to Defendant’s management by transferring S.C. to
                another store;
           q.   Acting in the interests of Gould and/or Defendant rather than in the interests of
                Plaintiff; and/or,
           r.   Willfully, knowingly, recklessly and/or negligently subjecting S.N. to unwelcome
                sexual advances, requests for sexual favors, and other verbal and physical conduct
                of Gould which:
                     i. Defendant, through its manager Gould, made either explicitly or implicitly
                        a term or condition of S.N’s employment,
                    ii. Defendant, through its manager Gould, used as the basis for employment
                        decisions affecting S.N. based upon her submission to or rejection of such
                        conduct, and/or
                   iii. had the purpose or effect of substantially interfering with S.N.’s work
                        performance and/or creating an intimidating, hostile, or offensive working
                        environment.

 108. Defendant’s failure to follow its own Sexual Harassment Policy caused Defendant to be in
 breach of its fiduciary duty to Plaintiff S.N.

 109. Defendant’s failure to follow its own Sexual Harassment Policy resulted in unnecessary
 delay in the commencement of the criminal investigation into Gould’s behavior and conduct. If
 Defendant had investigated and handled Gould’s known and/or reported words and actions toward
 Plaintiff S.N. in accordance with its Sexual Harassment Policy, the criminal investigation,
 charging, arrest and/or imprisonment of Gould would have occurred earlier in time.

                                                 16
Case 1:20-cv-01256-RMR Document 15 Filed 05/12/20 USDC Colorado Page 17 of 19




 110. Defendant’s failure to follow its own Sexual Harassment Policy resulted in unnecessary
 danger to certain of Defendant’s other employees and to the public at large. Defendant created
 such danger by maintaining the employment of Gould—whom an adequate investigation would
 have revealed to be a criminal sexual predator—in a trusted management position overseeing
 younger employees at different King Soopers location for approximately five (5) months following
 his transfer from the Store on or about May 20, 2018.

 111. Plaintiff S.N. was damaged in amounts to be proven at trial as a direct and proximate result
 of Defendant’s breach of its fiduciary duty to Plaintiff in ways including, but not limited to: Gould
 inflicting of mental and emotional stress upon S.N. and terrorizing her, as well as his repeated
 sexual harassment and rape of S.N. while Defendant employed Gould and S.N. at the Store after
 Defendant knew or should have known of Gould’s conduct; Gould inflicting continued mental and
 emotional stress upon S.N. and terrorizing her through his intermittent interactions with S.N.
 following his transfer to another store but preceding his arrest; and/or Gould sexually harassing
 and raping S.N. following his transfer to another store but preceding his arrest.


                                      PRAYER FOR RELIEF

          WHEREFORE, Plaintiff respectfully request that judgment be entered in favor of the
 Plaintiff and against the Defendant jointly and severally in an amount to fairly compensate her for
 the injuries as set forth above and for each separate and distinct instance of sexual abuse and
 violence, Court costs, attorney fees, expert witness fees, treble and/or other special damages per
 statute, statutory interest from the date this cause of action accrued or as otherwise permitted under
 Colorado law and for such other and further relief as this Court deems just and proper and/or
 Plaintiff prays for the following relief:
          (a) For an amount which will reasonably compensate the Plaintiff for past, present and
 future economic loss for each separate and distinct instance of sexual abuse and violence;
          (b) For an amount which will reasonably compensate the Plaintiff for past, present and
 future pain and suffering and all forms of noneconomic damages allowed by law and for each
 separate and distinct instance of sexual abuse and violence;
          (c) For interest as provided by statute from the appropriate date to the date of verdict or
 judgment, and for costs and fees incurred in the prosecution of the matter and for any other and
 further relief as the Court may deem just and for each separate and distinct instance of sexual abuse
 and violence;
          (d) For damages for permanent impairment and for each separate and distinct instance of
 sexual abuse and violence;
          (e) Any damages allowed under any theory in law or equity available to the Plaintiff; and
          (f) For such further relief as deemed appropriate.




                                                  17
Case 1:20-cv-01256-RMR Document 15 Filed 05/12/20 USDC Colorado Page 18 of 19




                PLAINTIFF HEREBY REQUESTS A TRIAL BY JURY

       DATED this 12th day of May, 2020.


                                           Respectfully Submitted,

                                           Law Office of Steve Roberts


                                           By:_Steve Roberts___________
                                           100 Fillmore St. 5th Floor
                                           Denver, CO 80206
                                           Phone Number: 720-515-7058
                                           Fax Number: 303-484-2022
                                           sroberts@coloradorobertslaw.com
                                           Law Offices of John D. Halepaska



                                           By: John Halepaska__
                                           John D. Halepaska, Atty. No. 28653
                                           600 17th Street, Suite 2800 South
                                           Denver, Colorado 80202
                                           Tel: 303-228-7179
                                           Fax: (303) 496-0194




                                           18
Case 1:20-cv-01256-RMR Document 15 Filed 05/12/20 USDC Colorado Page 19 of 19




                                 CERTIFICATE OF SERVICE
   The undersigned hereby certifies that on this 12th day of May, 2020, a true and correct copy of
 the above and foregoing PLAINTIFF’S FIRST AMENDED COMPLAINT was served via
 CM/ECF, addressed to the following:


 Counsel for the Defendant
 Katie B. Johnson
 Joseph E. Okon
 Sutton | Booker | P.C
 4949 S. Syracuse, Suite 500
 Denver, Colorado 80237
 Telephone: 303-730-6204
 Facsimile: 303-730-6208
 kjohnson@suttonbooker.com
 jokon@suttonbooker.com

 Co-Counsel for Plaintiffs
 John D. Halepaska
 Law Offices of John D. Halepaska, LLC
 600 17th Street, Suite 2800 South
 Denver, Colorado 80202
 Phone: (303)228-7179
 John@halepaskalaw.com


                                              s/ Steve Roberts
                                              ________________________________________
                                              Steve Roberts
                                              Law Office of Steve Roberts, LLC
                                              100 Fillmore Street, 5th Floor
                                              Denver, Colorado 80206




                                                 19
